64 S.E.2d 829 (1951)
233 N.C. 588
STATE ex rel. NORTH CAROLINA UTILITIES COMMISSION
v.
JOHNSON et al.
No. 595.
Supreme Court of North Carolina.
May 9, 1951.
Harry McMullan, Atty. Gen., John Hill Paylor, Asst. Atty Gen., and R. Mayne Albright, Raleigh, for State of North Carolina ex rel. North Carolina Utilities Commission, Appellee.
Pittman & Webb and Jones & Jones all of Rockingham, for Defendants, Appellants.
DEVIN, Justice.
It is apparent that the plaintiff has improperly sought to unite in the same complaint separate and distinct causes of action against five different persons among whom there is no joint or common liability and no privity or community of interest. Suit against one of the defendants for the causes alleged in nowise affects the other four, and hence joinder may not be permitted under G.S. § 1-123 which requires that the causes of action set out in the complaint *830 "must affect all the parties to the action".
"It has been uniformly held by this Court that separate and distinct causes of action set up by different plaintiffs or against different defendants may not be incorporated in the same pleading, and that such a misjoinder would require dismissal of the action." Snotherly v. Jenrette, 232 N.C. 605, 61 S.E.2d 708, 710; Foote v. C. W. Davis & Co., 230 N.C. 422, 53 S.E.2d 311; Davis v. Whitehurst, 229 N.C. 226, 49 S.E.2d 394; Southern Mills v. Summit Yarn Co., 223 N.C. 479, 27 S.E.2d 289; Wingler v. Miller, 221 N.C. 137, 19 S.E.2d 247; Smith v. Greensboro Joint Stock Land Bank, 213 N.C. 343, 196 S.E. 481; Town of Wilkesboro v. Jordan, 212 N.C. 197, 193 S.E. 155; Citizens Nat. Bank v. Angelo Bros., 193 N.C. 576, 137 S.E. 705.
The demurrers should have been sustained and the action dismissed.
Reversed.